Citation Nr: 1631792	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-28 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record reflects that, in an October 2010 rating decision, the RO continued a 10 percent rating for service-connected residuals of left quadriceps muscle tear, and in October 2011, the Veteran filed a notice of disagreement.  Prior to the issuance of a statement of the case (SOC) however, the RO, in a June 2012 rating decision, increased the rating from 10 to 30 percent.  Thereafter, the RO received notification from the Veteran, in June 2012, that he wished to withdraw his appeal seeking an increased rating for residuals of left quadriceps muscle tear.  See August 2012 RO notice letter acknowledging receipt of withdrawal.  In light of the Veteran's withdrawal, the Board finds that a SOC with regard to the increased rating claim for left quadriceps muscle tear is not required and the issue is not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  Further development is necessary prior to analyzing the merits of the claim.  

The Veteran's medical evidence shows a current diagnosis of major depression.  See VA outpatient notes dated in 2011-12.  In a May 2015 Appellant Brief, the Veteran's representative requested a VA examination based on the Veteran's contention that his currently diagnosed psychiatric disorder is etiologically related to his service-connected residuals of left quadriceps muscle tear.  

In light of the evidence of a current psychiatric disability, the service-connected left quadriceps condition, and the Veteran's assertions, the Board finds that a VA examination for compensation purposes should be afforded to him.   

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any outstanding evidence is associated with the claims file, provide the Veteran with a VA compensation examination to determine the etiology of his psychiatric disorder.  

The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner. 

After examining the Veteran and reviewing his claims file, the examiner is asked to address the following:

(a).  Indicate all psychiatric disorders currently shown, to include a depressive disorder and/or anxiety.

(b).   Determine whether the current psychiatric disorder had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury. 

(c).  Determine whether the current psychiatric disorder is proximately due to, or aggravated by, his service-connected residuals of left quadriceps muscle tear.  

*In doing so, please address the Veteran's argument presented in the May 2015 Appellant Brief that he is depressed because of the limitations caused by his left quadriceps condition.  Also, see July 2010 VA physical therapy notes reflecting the Veteran's complaint of left leg condition preventing him from working.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  After the above is completed, readjudicate the issue on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


